Citation Nr: 1734161	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  15-44 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

The Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Franke, Associate Counsel


INTRODUCTION

The Veteran had active military service in the United States Army from September 1979 to October 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Houston, Texas.  The Board remanded the appeal in July 2015 for the Agency of Original Jurisdiction (AOJ) to issue a Statement of the Case (SOC), in order for the Veteran to proceed with his appeal.

The Veteran testified before the undersigned at a Board hearing on October 18, 2016.  A transcript of the hearing has been associated with the claims file. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager Documents (formerly Virtual VA) electronic claims files.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The record indicates that the Veteran underwent a sleep study in September 2012, was evaluated for sleep apnea at a VA medical facility in 2013 and received an "e-consult results note" in October 2016, presumably pertaining to a sleep study or evaluation at the Sleep Institute of San Antonio.   However, the record does not indicate that the Veteran has of yet undergone a VA examination nor is an etiology opinion on file.  

As none of the providers in the above examinations had access to the claims file, their overall presentations of findings are either cursory or  provide no discussion and they have not rendered opinions as to service connection, the VA's duty to assist the Veteran with the development of evidence generally and its duty to provide an examination when necessary in particular has not yet been fulfilled.  For this reason alone the appeal must be remanded.  38 U.S.C.A. § 5103A (West 2104); 38 C.F.R. §. 3.159 (2016).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran or his representative for information pertaining to the Veteran's treatment for his sleep apnea disability at any VA medical facilities since the latest submission of VA treatment records to the claims file.  Additionally, ask the Veteran for information pertaining to any private treatment for sleep apnea.  Obtain the medical records pertaining to the above treatments not yet associated with the claims file.  Associate those treatment records with the claims file. Document all requests and responses concerning the obtaining of any records in the claims file and notify the Veteran appropriately.

2.  After all additional records pertaining to the Veteran's sleep apnea have been obtained and associated with the claims file, but whether records are received or not, schedule the Veteran for an examination with a VA examiner with an appropriate specialty for treating sleep apnea.  The electronic claims folders should be available to the examiner in conjunction with the examination.  All indicated tests should be accomplished and all findings reported in detail. 

The examiner is requested to provide an opinion, in which the examiner should address whether the Veteran's sleep apnea  is at least as likely as not (a 50 percent probability or more) caused by, made worse by and/or related to his active duty service.  If some other likely etiology is evident from the medical evidence, that too should be set out.

A detailed rationale must accompany any opinion provided.  The opinion should acknowledge, address, consider, and discuss all lay evidence in the record pertaining to sleep apnea, to include the Veteran's statements, any statements of his wife, family members, friends, co-workers, or others; the Veteran's reports to providers, as they appear throughout the record; and the testimony of the Veteran, given at the October 18, 2016 Board hearing.  

If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  The examiner is requested to note affirmatively that the claims file, including any new development in the file, has been reviewed.

4.  After completing the above development and any other indicated development, readjudicate the claim.  If the benefits sought are not granted, provide the Veteran and his representative with a supplemental statement of the case and allow for an appropriate opportunity to respond before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




